

116 HR 5094 IH: Ensuring Access to West Los Angeles Veterans Affairs Easement Funds Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5094IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to credit applicable medical facilities accounts at
			 the West Los Angeles Campus of the Department of Veterans Affairs in Los
			 Angeles, California with revenues received pursuant to the use of
			 easements at the Campus.
	
 1.Short titleThis Act may be cited as the Ensuring Access to West Los Angeles Veterans Affairs Easement Funds Act of 2019. 2.Revenues received from the use of easementsSection 2(e) of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 38 U.S.C. 101 note) is amended by adding at the end the following new paragraph:
			
 (4)RevenuesAny funds received by the Secretary pursuant to the use of an easement or right-of-way authorized under paragraph (1) shall be credited to the applicable Department medical facilities account (as determined by the Secretary) and shall be available, without fiscal year limitation and without further appropriation, exclusively for the renovation and maintenance of the land and facilities at the Campus..
		